DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires the electronic apparatus according to claim 1, further comprising a printer configured to print an image on a recording medium. This implies that the electronic apparatus comprises a printer, however in paragraph [0016] of the specification, the image forming apparatus (printer) is described as an example of an electronic apparatus. The specification appears to teach that the electronic apparatus is the printer. For the purpose of examination, the printer is being interpreted as an example of the electronic apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2008/0166110).
Regarding claim 1, Chen et al. (hereinafter Chen) teaches an electronic apparatus comprising: a motor 60 capable of controlling rotation speed; a first power supply unit Vcc1 configured to supply a first voltage to the motor 60 (Fig. 1); a second power supply unit Vcc0 configured to supply a second voltage higher than the first voltage to the motor 60 (Fig. 1) [0016]; and a controller 50 capable of controlling at least the rotation speed of the motor 60 to a first speed (the maximum speed when the PWM provides maximum duty), a second speed slower than the first speed (any speed during PWM between the minimum and maximum duty to drive the fan), and a third speed slower than the second speed (the minimum speed when the PWM becomes too low or even zero and power is provided by Vcc1), wherein the controller controls the rotation speed of the motor 60 to the first speed by supplying power to the motor 60 from at least the second power supply unit Vcc0 (via the PWM at maximum duty [0016]), wherein the controller 50 controls the rotation speed of the motor 60 to the third speed by supplying power to the motor 60 from the first power supply unit Vcc1 and not supplying power to the motor 60 from the second power supply unit Vcc0 [0016], and wherein the controller 50 controls the rotation speed of the motor 60 to the second speed by controlling duty cycle of the second power supply unit Vcc0 and supplying power to the motor 60 from the second power supply unit Vcc0 [0016].
Regarding claim 2, Chen teaches the electronic apparatus according to claim 1, wherein controller 50 controls the duty cycle of the second power supply unit Vcc0 to the motor 60 while maintaining the supply of the first voltage from the first power supply unit Vcc1 to the motor 60 [0016].
Regarding claim 6, Chen teaches he electronic apparatus according to claim 1, further comprising a fan, wherein the motor rotates the fan (Fig. 1).
Regarding claim 7, Chen teaches the electronic apparatus according to claim 6, wherein the fan cools an internal device of the electronic apparatus [0004].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0166110) in view of Yun et al. (US 2004/0000886).
Regarding claim 8, Chen teaches the electronic apparatus according to claim 1.
Chen remains silent as to further comprising a printer configured to print an image on a recording medium.
Yun et al. (herein after Yun) teaches a printer and a method of driving cooling fan of the printer.
Chen and Yun both teach controlling a fan in an electronic apparatus, with components that require cooling, using PWM and duty control. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the need to ensure that proper power was provided to the fan, during operation of the electronica apparatus, in order to prevent damage to the components within.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printer of Chen with the fan driving circuit of Yun in order to ensure the cooling fan is driven at the appropriate speed to provide sufficient cooling.
Regarding claim 9, Chen as modified by Yun teaches the electronic apparatus according to claim 1, wherein based on content of a received print job, the processor determines the duty cycle (Yun [0030]).
Regarding claim 10, Chen as modified by Yun teaches the electronic apparatus according to claim 9, wherein the content of the received print job is at least one of a size and a basis weight of a recording medium to be used for printing (Yun [0031-0032]).
Regarding claim 11, Chen as modified by electronic apparatus according to claim 1.
Chen as modified by Yun remains silent as to further comprising a temperature sensor, wherein based on temperature data output by the temperature sensor, the processor determines the duty cycle. 
Yun teaches that the inner temperature of the printer, as well as the different components, varies during operation [0008]. Yun also teaches that, during different operating modes and with different printing paper, the heating roller is maintained at different temperatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a temperature sensor be used in at least the heating roller, as this is well-known and obvious in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the duty cycle to the fan in response to the temperature detected by a temperature sensor as controlling a cooling fan based on a detected temperature is well known and obvious.
Regarding claim 13, Chen as modified by Yun teaches the electric apparatus according to claim 1, wherein the controller repeats supplying and stopping power from the second power supply unit to the motor at a predetermined periodicity to control the duty cycle (a PWM is turning the power supply on and off (Chen, Fig. 1)).  
Regarding claims 14 and 15, Chen as modified by Yun teaches the electric apparatus according to claim 1, wherein the duty cycle is 50% and/or 75%. Yun teaches that the duty is increased from 0-100% [0038-0039] and 50% and 75% are clearly between 0 and 100%.
Allowable Subject Matter
Claims 3, 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/A.V.D/Examiner, Art Unit 2852